DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 JEAN MESLER and CAROL TABAKA,
                           Appellants,

                                     v.

ISLA MERITA HOMEOWNERS' CONDOMINIUM ASSOCIATION II, INC.,
        a Florida Non-Profit Corporation and SUSAN PIKUS,
                              Appellees.

                               No. 4D17-3820

                            [October 18, 2018]

   Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Mily Rodriguez Powell, Judge; L.T. Case
No. 15-005046 CACE 03.

   Ryan M. Tables of the Tables Law Group, P.A. and Andrew J. Smallman
of Gilbert & Smallman, PLLC, Hollywood, for appellants.

    Richard A. Sachs of Glazer & Sachs, P.A., Fort Lauderdale, for Appellee
Isla Merita Homeowners' Condominium Association, II, Inc.

PER CURIAM.

   Affirmed.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.